EXHIBIT 10.2 AZZ incorporated Employee Stock Purchase Plan AZZ INCORPORATED EMPLOYEE STOCK PURCHASE PLAN The following constitute the provisions of the Employee Stock Purchase Plan of AZZ incorporated, a Texas corporation. 1. Purpose.The purpose of the Plan is to provide employees of the Company and its Subsidiaries with an opportunity to purchase Common Stock of the Company through accumulated payroll deductions.It is the intention of the Company to have the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code (as defined herein).The provisions of the Plan shall, accordingly, be construed so as to extend and limit participation in a manner consistent with the requirements of that section of the Code. 2. Definitions. (a) “Board” shall mean the Board of Directors of the Company. (b) “Code” shall mean the Internal Revenue Code of 1986, as amended. (c) “Common Stock” shall mean the common stock, $1.00 par value per share, of the Company. (d) “Company” shall mean AZZ incorporated, a Texas corporation, or any successor which adopts this Plan. (e) “Compensation” for the Offering Period shall mean the regular earnings paid to the Employee by the Employer for the applicable period used to compute federal taxable income for such period and reported as such for purposes of the Employee’s Form W-2. (f) “Continuous Status as an Employee” shall mean the absence of any interruption or termination of service as an Employee.Continuous Status as an Employee shall not be considered interrupted in the case of a leave of absence that meets the requirements of paragraph 10(b). (g) “Designated Subsidiary” shall mean any Subsidiary of the Company designated by the Board in its sole discretion as eligible to participate in the Plan and listed on Schedule 1 hereto, provided that the Board, in its sole discretion, may determine at any time that any such Subsidiary will no longer be eligible to participate in the Plan and that such Subsidiary will accordingly be removed from Schedule 1 hereto. (h) “Employee” shall mean any person, including an officer, who has been employed by the Employer for at least 90 days prior to such person electing to participate in the Plan, in accordance with the terms and conditions herein, and is customarily employed for at least twenty (20) hours per week and whose wages are subject to withholding for purposes of federal income taxes. 941544_4 1 (i) “Employer” shall mean the Company and each of its Subsidiaries. (j) “Enrollment Date” shall mean the first day of each Offering Period. (k) “Exercise Date” shall mean the last day of the first payroll period ending in August and February of each year within an Offering Period. (l) “Exercise Period” shall mean the six (6) month period commencing one (1) day after one (1) Exercise Date and ending with the next Exercise Date. (m) “NYSE” shall mean the New York Stock Exchange. (n) “Offering Period” shall mean the period of twenty-four (24) months during which an option granted pursuant to the Plan may be exercised, as described in paragraph 4. (o) “Participant” shall mean an Employee who has been offered the opportunity to purchase Common Stock hereunder and who has elected to participate herein by authorizing payroll deductions. (p) “Payroll Deduction Account” shall mean that separate account maintained hereunder to record the amount of a Participant's Compensation that has been withheld hereunder. (q) “Plan” shall mean the AZZ incorporated Employee Stock Purchase Plan. (r) “Subsidiary” shall mean a limited partnership, limited liability company or corporation, domestic or foreign, of which, at the time of the granting of the option pursuant to paragraph 7, either not less than 50% of the total combined voting power of all classes of stock or membership interests are held by the Company or a Subsidiary or, with respect to limited partnerships, the Company is or controls the general partner of such limited partnership, whether or not such limited partnership, limited liability company or corporation now exists or is hereafter organized or acquired by the Company or a Subsidiary. 3. Eligibility. (a) General Rule.Any Employee, as defined in paragraph 2, who shall be employed by an Employer on a given Enrollment Date and for at least ninety (90) days prior to such Enrollment Date, shall be eligible to participate in the Plan, subject to the requirements of paragraph 5(a) and the limitations imposed by Section 423(b) of the Code. (b) Exceptions.Any provisions of the Plan to the contrary notwithstanding, no Employee shall be granted an option to purchase Common Stock under the Plan if: (i) Immediately after the grant, such Employee (or any other person whose stock would be attributed to such Employee pursuant to Section 425(d) of the Code) would own stock (including for purposes of this paragraph 3(b) any stock he or she holds outstanding options to purchase) possessing five percent (5%) or more of the total combined voting power or value of all classes of stock of the Company or of any Designated
